Case 0:20-cv-60885-RKA Document 27 Entered on FLSD Docket 07/07/2020 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                    FT. LAUDERDALE DIVISION

   BRANDON THOMPSON,                                 )
                                                     )
                    Plaintiff,                       )
                                                     )
   v.                                                )
                                                     )
                                                          Case No. 0:20-cv-60885
                                                     )
   FORT LAUDERDALE LAW GROUP                         )
   SOUTH, PLLC, a Florida Limited Liability          )
   Company,                                          )
                                                     )
                    Defendant.                       )

          UNOPPOSED NUNC PRO TUNC MOTION FOR EXTENSION OF TIME TO
                           RESPOND TO COMPLAINT

           Defendant, FORT LAUDERDALE LAW GROUP SOUTH, PLLC, (“Defendant”)

  respectfully moves, nunc pro tunc, pursuant to Federal Rule 6(b) for a brief extension of time, up

  to and including July 7, 2020 to file an Answer to the Plaintiff’s Complaint and states the following

  in support:

        1. Plaintiff filed the Complaint on May 1, 2020. On June 3, 2020 the Defendant, through its

  Manager, sought an extension of time to respond to the Complaint (Doc. 7), and the Court granted

  an extension up to and including June 15, 2020 (Doc. 8).

        2. On June 15, 2020 undersigned was retained to represent the Defendant in this matter and

  sough an extension of time to respond to the Complaint up to and including July 6, 2020.

        3. In the intervening time there was an error in calendaring in the undersigned’s office causing

  the Answer to be filed one day late. Accordingly, Defendant respectfully requests a nunc pro tunc

  extension of the deadline to respond to the Complaint by one day, up to and including July 7, 2020.



                                                     1
                                                                                 www.spirelawfirm.com
                                                                                 Employment Attorneys
Case 0:20-cv-60885-RKA Document 27 Entered on FLSD Docket 07/07/2020 Page 2 of 3



     4. This Court may grant the requested enlargement of time for good cause shown when a

  party fails to act before time has expired because of excusable neglect. Fed. R. Civ. P. 6(b)(1)(B).

  Errors in calendaring are typically classified as excusable neglect.

     5. This extension is not being sought for the purposes of delay, nor will this brief extension

  prejudice any party to the litigation.

         WHEREFORE, Defendant respectfully requests a nunc pro tunc extension of time up to

  and including July 7, 2020, to answer Plaintiff’s Complaint.

                                LOCAL RULE 7.1(a)(3) CERTIFICATE

         Counsel for Defendant has conferred with counsel for Plaintiff who has no objection to

  the relief requested.

  DATED this 7th day of July, 2020.

                                                        Respectfully submitted,
                                                        Spire Law, LLC
                                                        2572 W. State Road 426,
                                                        Suite 2088
                                                        Oviedo, Florida 32826


                                                        By:      s/Jesse I. Unruh
                                                                 Jesse I. Unruh, Esq.
                                                                 Florida Bar No. 93121
                                                                 jesse@spirelawfirm.com


                                                        Attorney for Defendant




                                                   2
                                                                                www.spirelawfirm.com
                                                                                Employment Attorneys
Case 0:20-cv-60885-RKA Document 27 Entered on FLSD Docket 07/07/2020 Page 3 of 3



                                  CERTIFICATE OF SERVICE

          I hereby Certify that on this 7th day of July, 2020, the foregoing was electronically filed
  with the Court by using the Southern District of Florida’s CM/ECF portal, which will send a notice
  of electronic filing to: Noah E Storch, Esq. at noah@floridaovertimelawyer.com, RICHARD
  CELLER LEGAL, P.A., 10368 West State Road 84, Suite 103, Davie, Florida 33324.


                                                 /s/ Jesse Unruh
                                                 Jesse Unruh




                                                  3
                                                                              www.spirelawfirm.com
                                                                              Employment Attorneys
